Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s reply filed on 12/30/20 is acknowledged.  Claims 1-17 are pending and are under examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/8/21 was acknowledged.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Reply
Claim Objections
In light of applicant’s claim amendment, the prior objection of claim 1 is withdrawn. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5, and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The claim language, “without penetrating the micro flow channel substrate . . . the at least one first micro flow channel is not in communication with the at least one second micro flow channel” in claim 1; “without communicating with a side of the first substrate away from the micro flow channel substrate” in claim 5; and “without communicating with a side of the second substrate away from the micro flow channel substrate” in claim 6, appear to be subject matter not supported by the originally filed disclosure.  For example, with regard to the new matter subject matter in claim 1, fig. 6 appears to clearly show that the second micro flow channel 132 penetrates the micro flow channel substrate.  Furthermore, while applicant pointed out figs. 4-8, page 5 of the reply, for support of the above cited subject matter, the cited figures and originally filed disclosure do not appear to provide support for the claimed subject matter because the claimed subject matter are considered negative limitations, which have no basis in the originally filed disclosure.  See MPEP 2173.05(i). 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected because “a surface of the micro flow channel . . . is provided with at least one second micro flow channel without penetrating the micro flow channel substrate” is unclear because generally a substrate comprising a channel would mean the channel penetrates at least a portion of the substrate, especially if the channel is intended to hold a fluid. 
Claim 1 is rejected because it is unclear how the claim language, “the at least one first micro flow channel is not in communication with the at least one second micro flow channel,” structurally further defines the claimed substrate, which is an apparatus type of claim.  While the rejected claim language recites there is no communication between the channels, the claim language does not clearly claim the structural arrangement to cause the channels to have no communication. 
Claims 5 and 6 are rejected because “without communicating with a side of the first substrate away from the micro flow channel substrate” in claim 5; and “without communicating with a side of the second substrate away from the micro flow channel substrate” is unclear.  While the rejected claim language recites there is no communication between the wells and a particular side of a particular substrate, the claim language does not clearly claim the structural arrangement to cause the wells to have no communication with a particular side of a particular substrate. 
Claim Interpretation
The Office asserts that terms and phrases like “configured to” and “wherein” constitute recitations of intended use language for purposes of examination.  The Office asserts that in the examined claims reciting such “configured to” language, the claim language that follows such recitations does not necessarily denote structure MPEP 2173.05(g).  The functional limitation was evaluated and considered, for what it fairly conveys to a person of ordinary skill in the art.  Similarly, a “wherein” clause may have a limiting effect on a claim if the language limits the claim to a particular structure.  MPEP 2111.04.  The determination of whether a “wherein” clause is a limitation in a claim depends on the specific facts of the case.  While all words in each claim are considered in judging the patentability of the claim language, including functional claim limitations, not all limitations provide a patentable distinction. 	
Prior Art Rejections
In light of applicant’s claim amendments, the prior art rejections are modified.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 7-16 are rejected under 35 U.S.C. 103 as being unpatentable over Demers et al. (“Demers,” US 6033544, previously cited).
As to claim 1, Demers discloses a substrate for medical test, comprising: a micro flow channel substrate (e.g., distribution plate 310); a first substrate (e.g., feedthrough plate 300), located opposite to the micro flow channel substrate; a second substrate (e.g., reaction cell plate 320), located opposite to the micro flow channel substrate and on a side of the micro flow channel substrate away from the first substrate, wherein a surface of the micro flow channel substrate facing the first substrate is provided with at least one first micro flow channel (e.g., buffer channel 218 or first distribution channel 222), and the first substrate comprises a first sample inlet (e.g., third openings 363 or second openings 362) and a first sample outlet (e.g., third openings 363 or second 
With regard to the claim language in claim 1, “a surface of the micro flow channel . . . is provided with at least one second micro flow channel without penetrating the micro flow channel substrate” and “the at least one first micro flow channel is not in communication with the at least one second micro flow channel,” see rejections under 35 U.S.C. 112(a) and 112(b).  Furthermore, while the newly amended claim language is rejected under 35 U.S.C. 112(a) and 112(b), it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to rearrange Demers channels because Demers discloses alternative embodiments with rearranged channels in, e.g., fig. 11C, and thus, it would have been obvious to rearrange Demers channels to obtain an optimal structural configuration for a different type of analysis. 
	As to claims 2 and 3, see figs. 4 and 5A.

As to claim 7, see e.g., col. 15, lines 1-46 and col. 28, lines 38-44 et seq.
As to claim 8, see e.g., col. 15, lines 1-46 and col. 28, lines 38-44 et seq.

As to claim 10, see claim 1 above. 
As to claim 11, Demers discloses a plurality of first sequencing regions (e.g., holes 368, col. 28, line 45 et seq.). 
As to claim 12, Demers discloses a metallic thick film ink and electrodes are  placed in the holes.
As to claim 13, see e.g., fig. 4. 
As to claim 14, Demers discloses a plurality of second sequencing regions (e.g., reaction cells 350, col. 19, line 48 et seq.). 
As to claim 15, Demers discloses the reaction cells comprise e.g., beads, supports, resins, etc. in col. 23, line 54 et seq.
As to claim 16, see e.g., fig. 2, 4, and 5A. 
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Demers in view of Pfost et al. (“Pfost,” US 6485690, previously cited).
See Demers supra.
As to claim 4, while Demers discloses the first sample inlet and first sample outlet are located at two ends of the first micro flow channel (see plurality of openings in fig. 5A), Demers does not specifically disclose the second sample inlet and second sample outlet are located at two ends of the second micro flow channel.  Pfost discloses in e.g., fig. 23, a plurality of channels in layer 64 which each have a sample inlet (e.g., one of 72) and sample outlet (e.g., one of 72) at two ends of each flow channel.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the 
As to claim 5, Demers discloses a plurality of first sequencing wells (e.g., fourth openings 302) which are recessed into the first substrate from a side of the first substrate close to the micro flow channel substrate.  While the first sequencing wells are in communication with the first micro flow channel, the first sequencing wells do not appear to be between the first sample inlet and the first sample outlet.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to rearrange the wells to be between the first inlet and the first outlet because it would provide a more efficient fluidic flow within Demers liquid distribution system.
As to claim 6, Demers discloses a plurality of second sequencing wells (e.g., reaction cells 350) which are recessed into the second substrate from a side of the second substrate close to the micro flow channel substrate, which are in communication with the second micro flow channel and are between the second sample inlet and the second sample outlet.  See e.g., fig. 5A. 	
With regard to the claim language in claims 5 and 6, “without communicating with a side of the first substrate away from the micro flow channel substrate” and “without communicating with a side of the second substrate away from the micro flow channel substrate” see rejections under 35 U.S.C. 112(a) and 112(b).  Furthermore, while the newly amended claim language is rejected under 35 U.S.C. 112(a) and 112(b), it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to rearrange Demers channels because Demers discloses . 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Demers in view of Liu et al. (“Liu,” US Pub. No. 2005/0037471, previously cited).
See Demers supra.
	While Demers discloses the substrate of claim 1 (see claim 1 above), Demers does not specifically disclose introducing four different deoxyribonucleoside triphosphates into the first or second micro flow channels.  Liu discloses the microfluidic devices in accordance with embodiments of the present invention can also be utilized to conduct sequencing reactions such as chain termination methods using dideoxynucleotides. Sequencing reactions utilizing the devices disclosed herein can be conducted in different formats. One approach is to conduct four separate sequencing reactions, a separate reaction being conducted in four different thermal cycling devices as provided herein. Each of the four reactions contains target nucleic acid, a primer complementary to the target, a mixture of one dideoxynucleotide (ddNTP) (optionally labeled) with its counterpart deoxynucleotide ( dNTP), and the other three dNTPs. Thus, each one of the reactions is conducted with a different ddNTP /dNTP mix. Following completion of the primer extension reactions, the different sized extension products can be separated by capillary gel electrophoresis. This separation can be performed in a separation module as described supra that is integrated with the present devices or in a stand alone capillary gel electrophoresis apparatus. See e.g., [0340] et seq.  It would have been obvious to one having ordinary skill in the art, before the effective filing date . 
Response to Arguments
Applicant's arguments filed 12/30/20 have been fully considered but they are not persuasive because of the modified rejections, and the 35 U.S.C. 112(a) and 112(b) rejections above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORE RAMILLANO JARRETT whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LORE R JARRETT/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        



4/7/2021